Title: To Benjamin Franklin from Gabriel Tardy, 19 June 1781
From: Tardy, Gabriel
To: Franklin, Benjamin


Sir!
Nantes June 19. 1781
Inclosed you have two Letters I received yesterday, addressed to your Excellency—
By a letter from Captain John Manley I find that Captain Cunningham has escaped from Mill-Prison, with some other Gentlemen— he says also that Twenty four Americans have intered in the British service the 4 Inst.—
I have the Honour to be very respectfully; Sir! Your most obedient & most Humble Servant
By Procuon. [Procuration] of Jona Williams Jr
Gabriel Tardy
His Excellency Bn: Franklin Esqe.
 
Notation: J. Williams June 19. 1781
